DETAILED ACTION
Claims 1-12 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/22/2019 and 11/9/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Regarding claim 1, a single claim which claims both an apparatus and method steps is indefinite under 35 U.S.C. 112(b). In this case, claim 1 is an apparatus claim which also comprises the method steps of “a melt part that melts during the molding of the exterior part”. For the purpose of examination, the phrase has been read as “a melt part configured to melt during the molding of the exterior part”

Regarding claims 5, 10, 11, and 12, a single claim which claims both an apparatus and method steps is indefinite under 35 U.S.C. 112(b). In this case, claims 5, 10, 11, and 12 are apparatus claims which also comprises the method steps of “wherein the melt part is melted and adhered to the exterior part”. For the purpose of examination, the phrase has been read as “wherein the melt part is configured to be melted and adhered to the exterior part”.

Regarding claims 2-4 and 6-9, these claims are rejected for failing to remedy the rejection of claims 1 and 5 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Karino et al. (US PGPUB 2002/0181207 A1, hereinafter Karino).

Regarding claim 1, Karino teaches a sensor component (see Fig. 1, all elements) comprising: a sensor part (12) having a sensor body (12a) and a connection terminal extending from the sensor body (see [0024], sensor body 12a considered as including connection terminals to the IC); and a holder part (IC module 12) for holding the sensor part (12a), the connection terminal being resin-sealed by an exterior part in a state in which the connection terminal is connected to a conductor of a wire (see [0027] and Fig. 1, connection terminal of sensor part 12a resin-sealed by exterior resin 11/19 and connected to conductor 13 of wire 15), wherein a part (20) that is provided on an outer surface of the holder part (IC module 12) that is arranged inside of the exterior part (11/19), and the part (20) is arranged at a position separating the sensor body (12a) and a connection part (17) where the connection terminal is connected to the conductor (see Fig. 1, sensor body 12a considered as including connection terminals to the IC 12, wherein the part 20 is arranged with portions 20b and 20c that separate the sensor body 12a from the connection part 17).
Karino fails to specifically teach that wherein a melt part is configured to melt during the molding of the exterior part is provided on an outer surface of the holder part that is arranged inside of the exterior part, and the melt part is arranged at a position separating the sensor body and a connection part where the connection terminal is connected to the conductor.
However, Karino does teach that the sensor component (see Fig. 1, all elements) includes melt parts that melt during the molding of the exterior part of the sensor component (see [0013], [0037], and [0041], holder 19 has protrusions 33-36 that melt upon contact with the molten resin during molding of the housing 11).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Karino such that the part which separates the sensor body and additional components include melt parts as further suggested by Karino. This is because the use of melt parts allows for improves water proofing as suggested by Karino (see [0042]).

Regarding claim 2, Karino above teaches all of the limitations of claim 1.
Furthermore, Karino teaches that the (melt) part is provided at a position separating adjacent connection parts of the outer surface of the holder part (see Fig 4, part 20 is provided at a positioned separating adjacent connection parts 17 at the outside of the IC holder part 12as shown).

Regarding claim 3, Karino above teaches all of the limitations of claim 1.
Furthermore, Karino teaches that the (melt) part is a rib protruding from the outer surface of the holder part (see Fig. 4, part 20 has rubs 20a/20b).
Karino fails to specifically teach that the protruding end of the rib is pointed.
Karino does teach that the sensor component (see Fig. 1, all elements) includes melt parts that melt during the molding of the exterior part of the sensor component and are pointed (see Fig. 3, [0013], [0037], and [0041], holder 19 has points protrusions 33-36 that melt upon contact with the molten resin during molding of the housing 11).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Karino such that the part which separates the sensor body and additional components include pointed ribs parts as further suggested by Karino. This is because the use of pointed melt parts allows for improves water proofing as suggested by Karino (see [0042]).

Regarding claim 4, Karino above teaches all of the limitations of claim 1.
Karino fails to teach that a moisture-proofing agent is applied to the connection terminal.
However, Karino does teach structures that improve moisture resistance (see Fig. 3, [0013], [0037], and [0041], holder 19 has points protrusions 33-36 that melt upon contact with the molten resin during molding of the housing 11).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Karino such that moisture-proofing agents to improve moisture resistance in a similar fashion as those suggested by Karino. This is because the use of pointed melt parts allows for improves water proofing as suggested by Karino (see [0042]).

Regarding claim 5, Karino above teaches all of the limitations of claim 1.
Karino fails to specifically teach that the exterior part resin-seals the sensor component, wherein the melt part is configured to melt and adhered to the exterior part.
However, Karino does teach that the sensor component (see Fig. 1, all elements) has an exterior part that resin-seals the component (see Fig. 1, resin-sealing exterior part 11/19) and includes melt parts that melt during the molding of the exterior part of the sensor component (see [0013], [0037], and [0041], holder 19 has protrusions 33-36 that melt upon contact with the molten resin during molding of the housing 11).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Karino such that the part which separates the sensor body and additional components include melt parts as further suggested by Karino. This is because the use of melt parts allows for improves water proofing as suggested by Karino (see [0042]).

Regarding claim 6, Karino above teaches all of the limitations of claims 1 and 5.
Furthermore, Karino teaches a method for manufacturing the sensor according to claim 5, the method comprising: a sensor component manufacturing step of manufacturing the sensor component by holding the sensor part with the holder part (see [0007] and [0012]); a wire connecting step of connecting the wire to the connection terminal of the sensor component (see [0007]-[0012]); and a resin-sealing step of resin-sealing the sensor component by the exterior part (see [0013]).
Karino fails to specifically teach that in the resin-sealing step, the melt part melts and adheres to the exterior part.
However, Karino does teach that the sensor component (see Fig. 1, all elements) includes melt parts that melt during the molding of the exterior part of the sensor component (see [0013], [0037], and [0041], holder 19 has protrusions 33-36 that melt upon contact with the molten resin during molding of the housing 11).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Karino to include melt parts as further suggested by Karino. This is because the use of melt parts allows for improves water proofing as suggested by Karino (see [0042]).

Regarding claim 7, Karino above teaches all of the limitations of claims 1 and 2.
Furthermore, Karino teaches that the (melt) part is a rib protruding from the outer surface of the holder part (see Fig. 4, part 20 has rubs 20a/20b).
Karino fails to specifically teach that the protruding end of the rib is pointed.
However, Karino does teach that the sensor component (see Fig. 1, all elements) includes melt parts that melt during the molding of the exterior part of the sensor component and are pointed (see Fig. 3, [0013], [0037], and [0041], holder 19 has points protrusions 33-36 that melt upon contact with the molten resin during molding of the housing 11).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Karino such that the part which separates the sensor body and additional components include pointed ribs parts as further suggested by Karino. This is because the use of pointed melt parts allows for improves water proofing as suggested by Karino (see [0042]).

Regarding claim 8, Karino above teaches all of the limitations of claims 1 and 2.
Karino fails to teach that a moisture-proofing agent is applied to the connection terminal.
However, Karino does teach structures that improve moisture resistance (see Fig. 3, [0013], [0037], and [0041], holder 19 has points protrusions 33-36 that melt upon contact with the molten resin during molding of the housing 11).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Karino such that moisture-proofing agents to improve moisture resistance in a similar fashion as those suggested by Karino. This is because the use of pointed melt parts allows for improves water proofing as suggested by Karino (see [0042]).

Regarding claim 9, Karino above teaches all of the limitations of claims 1 and 3.
Karino fails to teach that a moisture-proofing agent is applied to the connection terminal.
Karino does teach structures that improve moisture resistance (see Fig. 3, [0013], [0037], and [0041], holder 19 has points protrusions 33-36 that melt upon contact with the molten resin during molding of the housing 11).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Karino such that moisture-proofing agents to improve moisture resistance in a similar fashion as those suggested by Karino. This is because the use of pointed melt parts allows for improves water proofing as suggested by Karino (see [0042]).

Regarding claim 10, Karino above teaches all of the limitations of claims 1 and 2.
Karino fails to specifically teach that the exterior part resin-seals the sensor component, wherein the melt part is configured to melt and adhered to the exterior part.
However, Karino does teach that the sensor component (see Fig. 1, all elements) has an exterior part that resin-seals the component (see Fig. 1, resin-sealing exterior part 11/19) and includes melt parts that melt during the molding of the exterior part of the sensor component (see [0013], [0037], and [0041], holder 19 has protrusions 33-36 that melt upon contact with the molten resin during molding of the housing 11).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Karino such that the part which separates the sensor body and additional components include melt parts as further suggested by Karino. This is because the use of melt parts allows for improves water proofing as suggested by Karino (see [0042]).

Regarding claim 11, Karino above teaches all of the limitations of claims 1 and 3.
Karino fails to specifically teach that the exterior part resin-seals the sensor component, wherein the melt part is configured to melt and adhered to the exterior part.
However, Karino does teach that the sensor component (see Fig. 1, all elements) has an exterior part that resin-seals the component (see Fig. 1, resin-sealing exterior part 11/19) and includes melt parts that melt during the molding of the exterior part of the sensor component (see [0013], [0037], and [0041], holder 19 has protrusions 33-36 that melt upon contact with the molten resin during molding of the housing 11).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Karino such that the part which separates the sensor body and additional components include melt parts as further suggested by Karino. This is because the use of melt parts allows for improves water proofing as suggested by Karino (see [0042]).

Regarding claim 12, Karino above teaches all of the limitations of claims 1 and 4.
Karino fails to specifically teach that the exterior part resin-seals the sensor component, wherein the melt part is configured to melt and adhered to the exterior part.
However, Karino does teach that the sensor component (see Fig. 1, all elements) has an exterior part that resin-seals the component (see Fig. 1, resin-sealing exterior part 11/19) and includes melt parts that melt during the molding of the exterior part of the sensor component (see [0013], [0037], and [0041], holder 19 has protrusions 33-36 that melt upon contact with the molten resin during molding of the housing 11).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Karino such that the part which separates the sensor body and additional components include melt parts as further suggested by Karino. This is because the use of melt parts allows for improves water proofing as suggested by Karino (see [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855